Citation Nr: 1220620	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for human papilloma virus (HPV) with genital warts and scarring of the penis.  

2.  Entitlement to service connection for an acquired psychiatric disability secondary to human papilloma virus (HPV) with genital warts and scarring of the penis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from May 2002 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In a statement dated in May 2010, the Veteran requested a Board hearing by live videoconference.  Review of the file does not disclose a withdrawal of this request.  In December 2010, the Veteran's representative again noted that a Board videoconference hearing was requested.  

The Veteran is entitled to a hearing.  38 C.F.R. § 20.700 (2011).  Consequently, the requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing with a Veterans Law Judge of the Board.  The RO in Muskogee, Oklahoma should insure that the hearing is conducted at the RO of the Veteran's choice.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

